EXHIBIT 10.1

 

Strategic Cooperation Agreement

 

Party A: Alitaitai Industrial Holding Group

Address: Floor 6-7 Huajingge, No 231, Haitian Rd, Huli Qu, Xiamen, China

Floor 2 Zhangxiong Yishu Guan, No 12, Huguang Dasha, Siming Qu,

Xiamen, China

MT: 137-7995-7668 159-0155-6698

E-mail: 119854286qq@.com

 

Party B: Merion, Inc.

Address: 9550 Flair Dr #302. El Monte,CA91731.USA.

Tel: 001-626-448-3737 Fax:001-626-448-2163

E-mail: info@merionus.com

 

Party A "Alitaitai Industrial Holdings Group" is the financial and commercial
group company which is a joint venture of five companies in Hongkong, including
Hong Kong Ali Taitai Industrial Group Co., Ltd., Taiwan China Ali Taitai
Intelligent Technology Co., Ltd., Patriotic No.1 Peace Fund, Ankang Ali Taitai
Intelligent Technology Co., Ltd. and Fujian Ali Taitai Network Technology Co.,
Ltd. It has a legal direct sales license in Taiwan. And it is a comprehensive
platform for engaging in major health + artificial intelligence + big data +
education + finance + public welfare.

 

Party B Merion, Inc. is a public biotech company listed on OTC Markets (ticker
symbol is EWLU). Merion Inc. has product patents, production technologies,
serial products, research and development capabilities and international trade
in sports nutrition and health food. Its products meet the requirements of the
US FDA for health foods and test analysis reports, and they have resource
advantages including of applying for FDA free sales certificates and other
certificates. Based on the consensus of the global Internet new retail sharing
economy, blockchain technology application and capital operation business
philosophy, the two parties decided to implement the integrated development of
the platform resources in according to the principle of “resource sharing,
complementary advantages, mutual benefit and mutual development”.

 

The two parties reached the following strategic agreement on the specific
aspects of cooperation:

 

First, Cooperation content:

 

(a) Collaborative content currently in progress:

 

1. Within the time limit agreed by both parties (Party B officially applies for
the transfer of the New York Stock Exchange or Nasdaq trading market), Party A
will expand the market of the high-tech small molecule functional products of
Party B through the sales channels of Party A’s sales platform. Party B will
reward Party A the common stocks ($2 US dollars per share) which equals 10% of
the received sales by Party B as the sales bonus for all the sales by Party A.
For example, if Party A realized the USD 3 million sale of Party B’s products
and complete all the payment, Party B agrees to provide Party A 150 thousand
shares of Party B’s common stocks as bonus. The sales cannot be included in the
bonus if Party B does not receive the fully payment but deduct from the actual
bonus amount. For example, Party A sells USD 3 million products of Party B, but
Party B only receive the payment of USD $2.9 million from Party A, and Party A
does not pay Party B 100 thousand within 6 weeks, then the reward shares of
Party A should be equals USD$300,000 minus USD100 thousand, which is 145
thousand shares of Party B’s common stock.

 

  1

   



 

2. In order to encourage Party A’s marketing, Party B agrees to reward 60,000
shares of Party B’s common stock to Party A as a reward stock for product sales
on the premise that Party A make a USD $300 thousand prepaid products. Party A
can also purchase additional shares of Party B. The purchase method and final
price of the specific shares shall be negotiated by both parties and sign the
stock purchase agreement.

 

3. Party A obtains Party B’s reward stock in its own account, and no arrangement
for directly or indirectly distributing or allocating Party B’s shares with any
other person (The statement and guarantee do not restrict Party A from legally
selling shares in accordance with applicable federal and state securities
regulations.) Party A acquire the shares of Party B as the owner but no agent or
temporary holder with the purpose to distribute or resell the shares of Party B
which violate the Securities Act or any applicable state securities regulations.
Party A is a non- US citizen (as defined by Rule 902 in accordance with the
Securities Act) and will not acquire Party B’s shares for American accounts or
interests. Party A will not do the following within six (6) months since
acquiring Party B’s shares: (i) make any offer or sell shares in the United
States or to the Americans (in each case, as specified in Regulation S), unless
compliant with Regulation S or the exemptions under the registration of
Securities Act or (ii) engaging in hedging transactions, except as required by
the Securities Act. Party A or any affiliated company of Party A or any person
acting on behalf of Party A or Party A’s agent do not participate or will engage
in targeted sales related to Party B’s shares (within the definition of
Regulation S), and all such persons have complied and will comply with the sales
registration requirement outside the United States by Regulation S. Party A
hereby declares that it satisfied and complies with the laws and regulations
applicable to the acquisition and transfer of Party B’ shares, Party A’s
acquisition and continued benefit and ownership of Party B’s shares will not
violates any securities regulation application to Party A or other legal
requirements within Party A’s jurisdiction. Party A knows that Party B’s reward
stocks are not and will not be registered under the Securities Act or under the
State Securities Regulations. There fore, unless they subsequently register
under the applicable Securities Act and the State Securities Act or obtain an
exemption from such registration, the stock cannot be sold, pledge, transfer or
disposed. Party B is not obliged to register the shares in accordance with the
Securities Law and the applicable state securities laws. Any such registration
is at the discretion of Party B.

 

(B) Proposed cooperation in 2019:

 

1. It is planned to set up a new retail company in Ankang city and enjoy the
four major support policies of the local government.

 

Party A proposed that both parties can stand at a strategic height and establish
a new retail company in Ankang City, Shanxi Province with a good investment
environment and preferential policies, enjoy the four major support policies and
poverty alleviation projects and western development of the local government,
cooperate with the subordinate enterprises of the government, and develop
products sales channels in third and fourth tier cities.

 

2. Party A intends to further innovate the commercial marketing model, use the
concept of global sharing economy and consumers to enhance and improve the
design and implementation plans of various domestic products in China, and
boarded the products application scenarios of both parties by promoting the
development of physical enterprises and membership system for increasing
entrepreneurial opportunities.

 

3. Develop artificial intelligence technology industry, patent import capital
and promote capital operation by industry.

 

Party A intends to use the advantages of its artificial intelligence, network
technology and financial team to introduce digital assets of patent intellectual
property rights and equity of entity enterprises when everything is ready.
Create conditions through mutual shareholding, conduct assets securitization and
digital certification under the premise of complying with national laws and
regulations, build a transnational intelligent service platform and promote
trinational capital operation.

 

  2

   



 

Second, Parties responsibilities

 

Party A’s responsibilities:

 



 

1. Responsible for immediately integrating the existing e-commerce platform and
direct sales license resources, selecting the small molecule + carrier high-tech
functional products of Party B, and promote the products on Party A’s own online
shopping store and marketing channels during the Asian new years and spring
festival holidays.

 

 

 

 

2. Responsible for recommending high-tech smart products suitable for using in
North America and overseas, and providing relevant qualifications and credit
documents including intellectual property rights, manufactures, quality
appraisal, sales policies and after-sales services to Party B.

 

 

 

 

3. Implementing the capital investment process: intend to invest in the capital
market, consider investing in EWLU stocks on the premise of confirming that the
funds are ready. It is wished that both parties formally sign the EWLU stock
agreement before the application for trading in NYSE or Nasdaq.

 

 

 

 

4. Responsible for contacting and implementing the resources of hospitals and
health institutions in the Asian region, promoting the integration of Merion
E-hospital customer base, and cooperating to provide online medical consultation
by North American famous doctors, health consultation, medical treatment abroad,
and overseas recovery for patients and sub health populations in Asia.

 

 

 

 

5. Responsible for the preliminary preparation and policy consultation before
establishing a new retail company in Ankang City, Shanxi Province, and informing
Party B the progress of the preparation time by time.

 

 

 

 

6. Responsible for taking the resource advantages of the Party A’s group
high-tech team, steadily carry out pre-preparation and programs set up of the
asset securitization and digital certification and create conditions for
operation on the premise of complying with national laws and regulations.

 

 

 

 

7. Responsible for timely feedback on the market situation of Party A’s sales
channels in Asia and provide constructive comments and suggestions on the
special needs of the Asian market.



 

  3

   



  

Party B’s responsibilities

 



 

1. Responsible for providing the products list and introduction of Merion
high-tech small molecules +carriers. And provide the analysis test report which
qualified by FDA and FDA free sales certificate and other qualification
documents.

 

 

 

 

2. Responsible for providing the website of Merion’s relevant disclosure
information on the SEC and its enquiry methods, as well as Chinese translation
in formation on the relevant provisions of the US securities market trading. It
also provides relevant information for Chinese investors to open US stock
account procedures and required information.

 

 

 

 

3. Responsible for providing Party A with a list of service items and service
procedures of Merion e-hospital and continuing to give a discussion and
consultations to clarify a specific plan for cooperation between the two
Parties.

 

 

 

 

4. Responsible for providing an inventive arrangement of reward stock for the
mutual benefit and win-win product sales performance based on the Party B’s
performance. Under the premise of complying with relevant SEC regulations,
specifically determine the process and methods of cooperation.

 

 

 

 

5. Responsible for providing Party A with the latest FDA anti-cancer drug supply
channels and other high-tech functional foods and nutrition supplements that
help prevent cancer.

 

 

 

 

6. Responsible for recommending the cooperation with financial institutions and
investment banks in North America based on the progress of Party A’s capital
operation, and jointly exploring asset securitization and digital certification.

 

 

 

 

7. Responsible for the stable provision of various high-tech functional products
and overseas service after the establishment of the new retail company in Ankang
City introduced by Party A.

 

 

 

 

8. Responsible for providing compliance consulting services for FDA-certified
GMP factories for Party A’s related companies and conducting OEM business in the
Chinese market.

 

 

 

 

9. Responsible for providing Merion e-hospital qualifications and American
doctors team, connecting American doctors and Chinese hospitals and patients via
internet platforms and video call, and providing overseas treatment and drug
prescriptions in compliance with relevant laws and regulations. Providing
medicine price inquiry, payment of medicines, medicine delivery and other
services to meet the needs of domestic overseas customers.



 

  4

   



  

Third, Profits Distribution:

 

1. If the products are ordered in batches, it will be processed as international
commodity purchase and order process. Party A shall submit an order (including
products name, specification, quantity, packaging, arrival port, etc.) 45
business days in advance.

 

Product settlement method: Party A shall settle with Party B according to the
ex-factory price of the product. Both parties agree that the price of the
product cannot be lower than the retail price set by Party B when Party A
conducting the sales in Asia. If Party A needs to adjust the retail price, Party
B shall cooperate with the adjustment of the retail price set on the company’s
website. Party A is solely responsible for the cost of sales, distribution and
promotion of its products.

 

2. In order to facilitate Party A’s direct sales business based on legal direct
sales licenses, the two parties agreed that a large number of products will be
delivered to Hong Kong, so that Party A can distribute it to Taiwan and
Southeast Asia in Hong Kong. Products sold through the online store can be
shipped by international mail.

 

3. Sample and distribution agreement: both parties will separately agree and
sign a product sales supplement agreement and implement it in accordance with
the provision of the supplementary agreement.

 

Fourth, Others:

 

1. Confidentiality agreement:

 

Unless this agreement is required to be disclosed in accordance with relevant
laws and regulations, the parties agree to keep the business secrets of the
cooperation project confidential, and strictly keep the business operation mode
and internal pricing mechanism of the project involved in this agreement
confidential. Both parties shall sign confidentiality agreements with employees
who may be exposed to the trade secret documents of both parties, they shall not
disclose to third especially to competitors without the written authorization of
both parties.

 

  5

   



 

2. Non- circumvention agreement:

 

Both parties shall abide the terms and the cooperation procedures stipulated in
this agreement, jointly abide by the business ethics of good faith cooperation,
and promise not to directly occupy the other party’s resources without
overcoming the other party’s resources; neither party may unilaterally adjust
the marketing sales price to impact the sales plan of the cooperative products;
do not spread any words or deeds that are detrimental to the image of both
parties or unfavorable to the business development of both parties. Commitment
to honest cooperation, mutual benefit and development.

 

3. Force majeure agreement:

 

If the agreement cannot be performed due to force majeure, part or all of the
liability shall be exempted according to the influence of force majeure, except
as otherwise provided by law. If the force majeure happens after the delay in
performance, the liability cannot be waived. The term force majeure used in this
agreement refers to objective conditions that cannot be foreseen, cannot be
avoided, and cannot be overcome, such as major natural disasters, plagues, wars
and riots. Other miscellaneous items uncovered in this agreement shall be
negotiated by both parties. Any additions, changes or modifications to this
agreement shall be in the form of a written supplementary agreement, which shall
have the same legal effect as this agreement.

 

In the event of a dispute arising from the performance of this agreement, it
shall be settled by friendly negotiation between two Parties. All questions
regarding the composition, validity, enforcement and interpretation of this
agreement shall be governed by and construed in accordance with the laws of the
State of Nevada without considering its conflict of laws principles. The parties
agree to all legal proceedings regarding the interpretation, execution and
defense of the transactions contemplated by this agreement and any other
transaction documents shall be executed in the Clerk County of Nevada State
(whether for the Parties of this agreement or their respective affiliates,
directors, officers, shareholders, partners, members, employee or agents). The
Parties hereby irrevocably submit the exclusive jurisdiction of the State and
federal courts in Clark County, Nevada, to determine any disputes under this
agreement or any disputes thereunder or any transactions proposed or in
connection with this agreement or any transaction proposed or discussed herein
(including the execution of any transaction documents), and hereby irrevocably
waive, and agree not to claim in any lawsuit, proceeding or procedure any
individual claim not subject to the jurisdiction of such court, which is
improper or unreasonable for such proceeding. Each party hereby irrevocably
waives the personal delivery process and agrees to process any such action, suit
or processing by mailing a copy thereof by registration or certification mail or
delivery (with proof of delivery) at the address in force at that place. The
parties agree that the notice issued under this agreement shall constitute a
good and sufficient delivery process and notice. Nothing contained herein shall
be construed as limiting in any way any right that is provided by any other ways
permitted by law.

 

  6

   



 

This agreement is made in two copies, and each Party holds a copy. This
agreement shall become effective on the date of signature by both Parties.

 

Party A: Ali Taiai Industrial Holding, Inc.

Owner: Mr. Wu Youjun

 

Signature: _____________________Company Seal: __________________

Date: Jan. 8, 2019

 

Party B: Merion Inc

Owner: DANIES WANG

 

Signature: _____________________Company Seal: __________________

Date: Jan. 8, 2019

 

 



7



 